Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 11/08/2021:
Claims 1-19 (as newly renumbered) have been examined.
Claims 1, 3-4, 11, 14-15 and 19 (as newly renumbered) have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to Amendment
Drawings
1.	Applicant’s amendments to the drawings (fig. 1a) have been acknowledged and considered.

Claim Objections
1.	Claims 12-19 (as newly renumbered) objected to because of the following informalities: originally filed claims 13-20 have been renumbered by Applicant, on order to be newly renumbered claims 12-19, and submitted without appropriate attributes (e.g., no crossed through old/incorrect claim numbers, or no underlined new/correct claim numbers) thereby rendering the currently renumbered claims to be objected to because of unclarity that still exist in claim numbering. It is recommended to resubmit the renumbered original claims 13-20 with appropriate attributes (e.g., crossed through old/incorrect claim numbers, underlined new/correct claim numbers). See MPEP 2200; 2234; 2250; 2666.01; 2666.60; R1.173 for more details. Appropriate correction is required.
	For the purpose of this examination the Examiner will use the previously filed original claim numbering.
2.	Applicant’s amendments have overcome the claim 20 objections to from the previous Office Action.


Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 11/08/2021, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claims 1-10, 11, 13-17 and 20) from the previous office action.

	
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 3-4 (as originally numbered) and 15 (currently renumbered, or claim 16 as originally numbered) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1.1.1	Claims 3-4 (as originally numbered) and 15 (as currently renumbered, or claim 16 as originally numbered) recite the limitation/feature: “a change in occupancy from the previous OGM to the input OGM” that is not supported or described in the specification. Specification, in Para [0087], as published, and/or in Para [0084], as originally filed, provides support for the following: “… a change in the occupancy of the cells, indicating motion of objects,” and in Para [0100], as published, and/or Para [0097], as originally filed, provides support for the following: “…the corrective elements corresponding to a dynamic object, can have −1, 0 or 1 values, where a −1 value means that occupancy has changed from 1 to 0 (i.e., 
For the purpose of this examination, the limitation feature “a change in occupancy from the previous OGM to the input OGM”	is not given a patentable weight, and is withdrawn from consideration. Therefore, claims 3-4 and 15 will be interpreted as they were previously interpreted, during examining the previous office action.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-2, 8-11, 14-15 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Pub. No.: CN 108709562A) further in view of Millard (US Pat. No.: 11016491B1) and LIU (Pub. No.: CN 106503236A).
As per claims 1, 11 and 20, Zhao discloses through the invention (see entire document), a system / method / non-transitory computer-readable medium comprising computer readable instructions for generating predicted occupancy grid maps (OGMs) for an environment in which an autonomous vehicle is operating (see entire document, particularly abstract, Para [0008-0015, 0027-0040, 0048, 0058-0059, 0062-0063, 0069-0070, 0073-0088, 0097-0099], claims 1-10), the system / method / non-transitory computer-readable medium comprising computer readable instructions comprising: 
a first encoder configured to receive, at each time step in a defined time period, an input OGM for a current time step in the defined time period and extract OGM features from the input OGM, the input OGM being one of an observed OGM for the current time step and a previously-predicted OGM for the current time step / receiving, at each time step in a defined time period, an input OGM for a current time step in the defined time period, the input OGM being one of an observed OGM for the current time step and a previously-predicted OGM for the current time step / extracting, at each time step in the defined time period, OGM features from the input OGM (see entire document, particularly abstract, Para [0027-0028, 0040, 0051, 0070-0071, 0098-0099], claims 5-6 – teaching providing/provided real time environment information and historical environmental information for a period of time, performing data fusion); 
a recurrent neural network configured to receive the OGM features and process the OGM features to predict, at each time step in a defined time period, a corrective term based on the OGM features, wherein the corrective term represents predicted change to the input OGM, and wherein the corrective term is teaches on “predicting, at each time step in a defined time period, a corrective term based on the OGM features,” in the instant application. Additionally, the Examiner finds that it is well known in the art that for a well-known neural network, such as recurrent neural network (RNN), in order to predict/forecast/calculate/derive a value, or a datum, or data, the neural network, such as recurrent neural network (RNN) has to obviously receive/obtain/collect an information, based on which the predict/forecasted/calculated value/datum/data would be predicted/forecasted/calculated/derived, and then to process the received/obtained/collected information in order to execute/derive predicted/forecasted/calculated information); and 
a classifier configured to receive the corrected OGM and to process the corrected OGM to convert the corrected OGM to a predicted OGM, the predicted OGM representing occupancy of the environment in the next time step /  applying, at each time step in the defined time period, the corrective term to the input OGM to generate a corrected OGM for a next time step in the defined time period, the corrected OGM representing features corresponding to occupancy of the environment for the next time step; converting, at each time step in the defined time period using a classifier, the correct OGM for the next time step to a predicted OGM for the next time step, the predicted OGM representing occupancy of the environment for teaches on “predicting OGM representing occupancy of the environment in the next time step,” in the instant application. Additionally, similar to the discussion above, the Examiner finds that it is well known in the art that for a well-known computerized device or unit, such as classifier/converter/transformer, in order to convert/transform a datum, or data, to another datum or data, the computerized device or unit, such as classifier/converter/transformer has to obviously receive/obtain/collect a datum/data, and then process the datum/data to execute/derive a converted/transformed datum/data).
Zhao does not explicitly disclose, through the invention, or is missing recurrent neural network that includes at least one neural network layer that is a gated recurrent unit or a long-short-term memory layer.
	However, Millard teaches, through the invention (see entire document), particularly in c2, lines 41-44 – obstacle location predictive model that can be a deep neural network; the deep neural network that can include one or more convolutional layers and one or more recurrent layers; in c8, lines 45-65 – predictive model 222 that can be a machine-learning model such as a deep neural network; neural networks as machine-learning models that employ one or more layers of nonlinear units to predict an output for a received input; some neural networks that include one or more hidden layers in addition to an output layer; in claim 8 – computer-implemented  method,  wherein the deep neural network includes one or more convolutional layers and one or more recurrent layers.
	LIU, in turn, teaches, through the invention (see entire document), particularly in Para [0036], neural network model that can be a recurrent network model RNN, multi-layer feedback RNN, LSTM (Long-Short-Term Memory, time recurrent neural network) or gated RNN (refers to a recurrent network model that can realize long-distance dependence processing).
	Additionally, the Examiner finds the LIU reference is an analogous prior art, because both Applicant and LIU teach on implementation/use of a well-known in the art branch of computer science Recurrent Neural Network (RNN) that includes a neural network layer9s)/gated recurrent unit(s) and/or a long-short-term memory layer(s).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Millard. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to facilitate navigation of an autonomous device, such as a robot; to avoid obstacles as the device moves around an environment, and to minimize risks of collision (see entire Millard document, particularly c1, lines 23-27); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by LIU. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to propose a problem classification method based on artificial intelligence; to reduce the user's operation steps, reduce the interaction between the user and the service center, and at the same time improve the operating efficiency of the entire service center (see entire LIU document, particularly Para [0009]).

As per claims 2 and 14, Zhao further discloses through the invention (see entire document) a second encoder configured for extracting reference map features from a reference map, the reference map representing a priori information about the sensed environment / receiving reference map features, representing a priori information about the sensed environment; wherein the recurrent neural network is configured to predict at each time step in a defined time period, the corrective term based on the OGM features and the reference map features / predicting comprises predicting, at each time step in the defined 

As per claims 8 and 18, Zhao further discloses through the invention (see entire document) a selector for selecting between the observed OGM and the previously-predicted OGM to use as the input OGM for the current time step, wherein the selector is configured to select the observed OGM during an initialization phase, and to select the previously-predicted OGM during a prediction phase / in an initialization phase, selecting the observed OGM as the input OGM; and in a prediction phase, selecting the previously-predicted OGM as the input OGM (see entire document, particularly abstract, Para [0027-0028, 0040, 0051, 0070-0071, 0098-0099], claims 5-6 – teaching providing/provided real time environment information and historical environmental information for a period of time, performing data fusion).

As per claim 9, Zhao further discloses through the invention (see entire document) an output buffer for storing a set of OGMs including at least one of the input OGMs and the predicted OGMs, wherein output provided by the system is the set of OGMs (see entire document, particularly abstract, Para [0006, 0028, 0040, 0054, 0070-0071, 0074, 0099-0100]).

As per claim 10, Zhao further discloses through the invention (see entire document) a sensor system configured to: receive sensor data about the sensed environment from one or more sensors; and generate the observed OGM based on the sensor data (see entire document, particularly abstract, Para [0017-0019, 0027, 0061-0062, 0069, 0074]).

As per claim 15, Zhao further discloses through the invention (see entire document) receiving a reference map representing the sensed environment; and extracting, using a second encoder, the reference map features from the reference map (see entire document, particularly abstract, Para [0008, 0020-0024, 0040, 0062-0066] – teaching large-scale obstacle environment in real time, wherein the Examiner finds that teach on “extracted, from reference map, reference map features,” in the instant application).

As per claim 19, Zhao further discloses through the invention (see entire document) outputting at least the predicted OGM that comprises outputting a set of OGMs including at least one observed OGM and at least one predicted OGM (see entire document, particularly abstract, Para [0008-0015, 0027-0040, 0048, 0058-0059, 0062-0063, 0069-0070, 0073-0088, 0097-0099], claims 1-10).

2.	Claims 3-4, 7 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhao, Millard and LIU, further in view of Duan (Pub. No.: CN 107544330A).
As per claim 3, Zhao does not explicitly disclose through the invention, or is missing a motion-flow extractor for determining motion-flow between the input OGM and a previous OGM representing occupancy in a previous time step
However, Duan teaches through the invention (see entire document), particularly in Para [0063] – teaching external input information that includes information input by the driver or vehicle owner, information pushed by the server, information input by external monitoring/sensing equipment, one or more of the input information of other surrounding vehicles and the input information of the traffic management system; in Para [0066] – teaching server that directly issues calibration instructions to the vehicle, and the traffic management system that directly warns the driving status of the vehicle;  in Para [0078] – teaching automatic driving algorithm that needs to be carried out in real time under complex road traffic conditions, so the test of the automatic driving algorithm can be guaranteed through the configuration of the detection environment; in Para [0119] – teaching that by taking the driving history, the data required for the upgrade and the output such as the flow rate as variables, different upgrade demand probabilities that can also be calculated.
teaches on “motion-flow (a.k.a. traffic, traffic flow) information/data,” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Duan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine scheduling planning of the vehicles through integrating the states and scheduling histories of multiple vehicles, thus while the safety and reliability of the vehicles are ensured, realize the fast and smooth operation scheduling of large-scale vehicle calibration (see entire Duan document, particularly abstract).

As per claim 4, Zhao does not explicitly disclose through the invention, or is missing a motion-flow extractor for determining motion-flow between the input OGM and a previous OGM representing occupancy in a previous time step
However, Duan teaches through the invention (see entire document), particularly in Para [0063] – teaching external input information that includes information input by the driver or vehicle owner, information pushed by the server, information input by external monitoring/sensing equipment, one or more of the input information of other surrounding vehicles and the input information of the traffic management system; in Para [0066] – teaching server that directly issues calibration instructions to the vehicle, and the traffic management system that directly warns the driving status of the vehicle;  in Para [0078] – teaching automatic driving algorithm that needs to be carried out in real time under complex road traffic conditions, so the test of the automatic driving algorithm can be guaranteed through the configuration of the detection environment; in Para [0119] – teaching that by taking the driving history, the data required for the upgrade 
The Examiner finds that the “input information of other surrounding vehicles and the input information of the traffic management system;” “driving history, the data required for the upgrade and the output such as the flow rate,” in the Duan reference, teaches on “motion-flow (a.k.a. traffic, traffic flow) information/data,” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Duan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine scheduling planning of the vehicles through integrating the states and scheduling histories of multiple vehicles, thus while the safety and reliability of the vehicles are ensured, realize the fast and smooth operation scheduling of large-scale vehicle calibration (see entire Duan document, particularly abstract).

As per claim 7, Zhao further discloses through the invention (see entire document) a difference unit for calculating a difference between the input OGM and a previous input OGM representing occupancy of the sensed environment in a previous time step in the defined time period (see entire document, particularly abstract, Para [0027-0028, 0040, 0051, 0070-0071, 0098-0099], claims 5-6 – teaching providing/provided real time environment information and historical environmental information for a period of time, performing data fusion.
 	Zhao does not explicitly disclose through the invention, or is missing a third encoder for extracting motion-flow features from the difference; wherein the recurrent neural network is configured to predict, at each time step in a defined time period, the corrective term based on the OGM features and the motion-flow features.
However, Duan teaches through the invention (see entire document), particularly in Para [0063] – teaching external input information that includes information input by the driver or vehicle owner, information pushed by the server, information input by external monitoring/sensing equipment, one or more 
The Examiner finds that the “input information of other surrounding vehicles and the input information of the traffic management system;” “driving history, the data required for the upgrade and the output such as the flow rate,” in the Duan reference, teaches on “motion-flow (a.k.a. traffic, traffic flow) information/data,” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Duan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine scheduling planning of the vehicles through integrating the states and scheduling histories of multiple vehicles, thus while the safety and reliability of the vehicles are ensured, realize the fast and smooth operation scheduling of large-scale vehicle calibration (see entire Duan document, particularly abstract).

As per claim 16, Zhao does not explicitly disclose through the invention, or is missing determining motion-flow between the input OGM and a previous OGM representing occupancy in a previous time step
However, Duan teaches through the invention (see entire document), particularly in Para [0063] – teaching external input information that includes information input by the driver or vehicle owner, information pushed by the server, information input by external monitoring/sensing equipment, one or more of the input information of other surrounding vehicles and the input information of the traffic management system; in Para [0066] – teaching server that directly issues calibration instructions to the vehicle, and the traffic management system that directly warns the driving status of the vehicle;  in Para [0078] – teaching automatic driving algorithm that needs to be carried out in real time under complex road traffic conditions, so the test of the automatic driving algorithm can be guaranteed through the configuration of the detection environment; in Para [0119] – teaching that by taking the driving history, the data required for the upgrade and the output such as the flow rate as variables, different upgrade demand probabilities that can also be calculated.
The Examiner finds that the “input information of other surrounding vehicles and the input information of the traffic management system;” “driving history, the data required for the upgrade and the output such as the flow rate,” in the Duan reference, teaches on “motion-flow (a.k.a. traffic, traffic flow) information/data,” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Duan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine scheduling planning of the vehicles through integrating the states and scheduling histories of multiple vehicles, thus while the safety and reliability of the vehicles are ensured, realize the fast and smooth operation scheduling of large-scale vehicle calibration (see entire Duan document, particularly abstract).

As per claim 17, Zhao further discloses through the invention (see entire document) calculating a difference between the input OGM and a previous input OGM representing occupancy in a previous time step in the defined time period (see entire document, particularly abstract, Para [0027-0028, 0040, 0051, 
 	Zhao does not explicitly disclose through the invention, or is missing extracting, using a third encoder, motion-flow features from the difference; wherein predicting comprises predicting, at each time step in the defined time period using the recurrent neural network, the corrective term based on the OGM features and the motion-flow features.
However, Duan teaches through the invention (see entire document), particularly in Para [0063] – teaching external input information that includes information input by the driver or vehicle owner, information pushed by the server, information input by external monitoring/sensing equipment, one or more of the input information of other surrounding vehicles and the input information of the traffic management system; in Para [0066] – teaching server that directly issues calibration instructions to the vehicle, and the traffic management system that directly warns the driving status of the vehicle;  in Para [0078] – teaching automatic driving algorithm that needs to be carried out in real time under complex road traffic conditions, so the test of the automatic driving algorithm can be guaranteed through the configuration of the detection environment; in Para [0119] – teaching that by taking the driving history, the data required for the upgrade and the output such as the flow rate as variables, different upgrade demand probabilities that can also be calculated.
The Examiner finds that the “input information of other surrounding vehicles and the input information of the traffic management system;” “driving history, the data required for the upgrade and the output such as the flow rate,” in the Duan reference, teaches on “motion-flow (a.k.a. traffic, traffic flow) information/data,” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Duan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine scheduling planning of the vehicles through integrating the states and scheduling histories of multiple vehicles, thus while the .

3.	Claims 5-6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhao, Millard and LIU, further in view of Taborowski (Pub. No.: WO 2009064172A1).
As per claim 5, Zhao does not explicitly disclose through the invention, or is missing first encoder configured to reduce dimensionality of the OGM features.
However, Taborowski teaches through the invention (see entire document), particularly in 2nd  through 4th paragraphs on page 5 of 19 – teaching applying a filter with asymmetrical mask that comprises: applying firstly on the transformed image a first filter having a structuring element which enlarges the width of a line in a direction perpendicular to the driving direction of the vehicle and secondly a second filter having a structuring element which reduces the length of a line in a direction parallel to the driving direction of the vehicle; first filter as a maximum filter and second filter as a minimum filter; that these are very simple filters to enlarge the width of an object and to reduce the length of an object; applying a filter with asymmetrical mask that further comprises: - applying thirdly a third filter having a structuring element which enlarges the length of a line in a direction parallel to the driving direction to their original size.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Taborowski. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to restore the length of an object to its original size, which enables to determine accurately the length of each segment of a dashed line (see entire Taborowski document, particularly 4th paragraph on page 5 of 19).

As per claim 6, Zhao does not explicitly disclose through the invention, or is missing a decoder configured to increase a dimensionality of the corrective term to match a dimensionality of the input OGM.
However, Taborowski teaches through the invention (see entire document), particularly in 2nd  through 4th paragraphs on page 5 of 19 – teaching applying a filter with asymmetrical mask that comprises: 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Taborowski. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to restore the length of an object to its original size, which enables to determine accurately the length of each segment of a dashed line (see entire Taborowski document, particularly 4th paragraph on page 5 of 19).

As per claim 13, Zhao does not explicitly disclose through the invention, or is missing reducing, at each time step in the defined time period using a first encoder, the extracted OGM features to reduce a dimensionality of the extracted OGM features so that the extracted OGM features have a different dimensionality than the input OGM; and wherein predicting, at each time step in the defined time period using a recurrent neural network, the corrective term comprises increasing, using a decoder, a dimensionality of the corrective term output from the recurrent neural network to match a dimensionality of the input OGM .
However, Taborowski teaches through the invention (see entire document), particularly in 2nd  through 4th paragraphs on page 5 of 19 – teaching applying a filter with asymmetrical mask that comprises: applying firstly on the transformed image a first filter having a structuring element which enlarges the width of a line in a direction perpendicular to the driving direction of the vehicle and secondly a second filter having a structuring element which reduces the length of a line in a direction parallel to the driving direction of the vehicle; first filter as a maximum filter and second filter as a minimum filter; that these are very simple 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Taborowski. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to restore the length of an object to its original size, which enables to determine accurately the length of each segment of a dashed line (see entire Taborowski document, particularly 4th paragraph on page 5 of 19).
	

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-19 (as newly renumbered) and/or 1-11 and 13-20 (as originally numbered) have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
2.	Applicant’s arguments with respect to claims 1-19 (as newly renumbered) and/or 1-11 and 13-20 (as originally numbered) have been considered but are moot in view of the new ground(s) of rejection.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
		

/YURI KAN, P.E./Primary Examiner, Art Unit 3662